           Case 2:20-cv-00887-RAJ Document 188 Filed 01/05/21 Page 1 of 8




 1                                                    The Honorable Richard A. Jones

 2

 3

 4

 5

 6

 7                        UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF WASHINGTON
 8

 9   BLACK LIVES MATTER SEATTLE-KING
     COUNTY, ABIE EKENEZAR, SHARON
10   SAKAMOTO, MURACO KYASHNA-              No.   2:20-CV-00887 RAJ
     TOCHA, ALEXANDER WOLDEAB,
11   NATHALIE GRAHAM, AND ALEXANDRA         REPLY IN SUPPORT OF MOTION FOR
     CHEN,                                  RECONSIDERATION
12
                           Plaintiffs,
13
                vs.
14
     CITY OF SEATTLE,
15
                           Defendant.
16

17

18

19

20

21

22

23


     REPLY IN SUPPORT OF MOTION FOR RECONSIDERATION                   Peter S. Holmes
                                                                      Seattle City Attorney
     (2:20-CV-00887 RAJ) - 1                                          701 5th Avenue, Suite 2050
                                                                      Seattle, WA 98104-7095
                                                                      (206) 684-8200
                   Case 2:20-cv-00887-RAJ Document 188 Filed 01/05/21 Page 2 of 8




 1            On reconsideration, it is both telling and legally significant that the Plaintiffs by and large fail

 2   to directly address the City's legal arguments or even mention the cited authority. Accordingly, this

 3   constitutes waiver. See Shorter v. L.A. Unified Sch. Dist., No. CV 13-3198 ABC (AJW), 2013 WL

 4   6331204, at *5 (C.D. Cal. Dec. 4, 2013) (citing circuit authority holding that a party failing to address

 5   arguments in a responding brief waives its opposition to those arguments). Plaintiffs’ opposition to

 6   the Motion for Reconsideration fails to address the case authority supporting the City’s core legal

 7   argument - that the standards for contempt must be applied consistent with the scope of Monell,

 8   requiring an unconstitutional City custom or policy to establish City liability. Instead, Plaintiffs focus

 9   on irrelevant discussion of prior back and forth regarding video evidence, none of which changes the

10   appropriate outcome here, and illogically argue that for the sixth substantive pleading on this issue,

11   the City was required to meet and confer. This Court should vacate the contempt finding.

12            I.       Plaintiffs Fail to Address the City’s Monell Arguments.

13            The City cited clear case authority establishing that an injunction’s scope must be consistent

14   with the scope of the underlying claims. Here, the City cannot be found liable for any of the claims

15   without a widespread custom promulgated by the City being the moving force behind unconstitutional

16   acts. The Plaintiffs’ opposition brief fails to mention, let alone attempt to distinguish, any of the cases

17   cited by the City or otherwise address this legal concept. As the Court identified and the City

18   acknowledged, no case expressly states that Monell specifically applies to a contempt proceeding

19   arising out of an injunction. Likewise, Plaintiffs found no case expressly stating the reverse, making

20   the Plaintiffs’ claim that the City’s position on Monell ignores the “overwhelming weight of past

21   decisions” a particularly puzzling contention. 1

22

23   1
      While the City believes Monell is controlling law here such that the order should be vacated on reconsideration, it has
     no objection should this Court desire to stay the proceedings for direct review of Monell issues under 28 U.S.C. 1292(b).


         REPLY IN SUPPORT OF MOTION FOR RECONSIDERATION                                                 Peter S. Holmes
                                                                                                        Seattle City Attorney
         (2:20-CV-00887 RAJ) - 2                                                                        701 5th Avenue, Suite 2050
                                                                                                        Seattle, WA 98104-7095
                                                                                                        (206) 684-8200
                Case 2:20-cv-00887-RAJ Document 188 Filed 01/05/21 Page 3 of 8




 1            The City cited to cases clearly establishing that a party cannot receive more judicial relief via

 2   injunction than the party would be entitled to if claims were successfully pursued. See New York Tel.

 3   Co. v. Commc'ns Workers of Am., AFL-CIO, 445 F.2d 39, 48 (2d Cir. 1971) (citing McComb v.

 4   Jacksonville Paper Co., 336 U.S. 187, 197, (1949)). This restriction is not a “novel concept;” instead,

 5   it is inherent in every injunction, as injunctions cannot issue unless the Court determines there is a

 6   likelihood of success on the merits of the underlying claim. An injunction is an order to prevent

 7   specific types of future harm, not a launching pad utilized to address all grievances between the

 8   parties. The Supreme Court reaffirms this:

 9            The Monell Court thought that Congress intended potential § 1983 liability where a
              municipality's own violations were at issue but not where only the violations
10            of others were at issue. The “policy or custom” requirement rests upon that distinction
              and embodies it in law. To find the requirement inapplicable where prospective relief
11            is at issue would undermine Monell's logic. For whether an action or omission is a
              municipality's “own” has to do with the nature of the action or omission, not with the
12            nature of the relief that is later sought in court.

13   Los Angeles Cty., Cal. v. Humphries, 562 U.S. 29, 37 (2010). While the City’s position remains that

14   the City practice is constitutional demonstration management, this Court applied the Monell standards

15   when evaluating the likelihood of success on the merits in its underlying injunctive order. Similarly,

16   Plaintiffs’ Contempt Motion implicitly conceded that Monell applied, as they based their motion on

17   alleged widespread violations of the Order. 2

18            The City’s pre-hearing requests to the Court addressed Monell. (Dkt. 173-1). The Court

19   declined to address the City’s request for scope clarification. (Id.). The City’s opposition to the

20   Motion for Contempt expressly stated the Monell standard needed to be applied. (Dkt. 144). The

21
     2
       The City could not have prepared declarations in a month’s time for each officer who deployed crowd control tools
22   during the four protests at issue, and instead provided all draft internal SPD reports. Moreover, it was appropriate for
     additional evidence to be supplied to the Court once a limited number of deployments were at issue. Plaintiffs’ attempt
23   to confuse this issue should be disregarded where the Plaintiffs cite to the joint submission regarding evidence rather than
     this Court’s subsequent Order on evidence rejecting some of the Plaintiffs’ requests.


         REPLY IN SUPPORT OF MOTION FOR RECONSIDERATION                                                    Peter S. Holmes
                                                                                                           Seattle City Attorney
         (2:20-CV-00887 RAJ) - 3                                                                           701 5th Avenue, Suite 2050
                                                                                                           Seattle, WA 98104-7095
                                                                                                           (206) 684-8200
              Case 2:20-cv-00887-RAJ Document 188 Filed 01/05/21 Page 4 of 8




 1   City’s Motion now targets the two primary barriers that the Court saw to applying Monell – Plaintiffs’

 2   reconsideration response simply restated those issues, providing no legal support for these theories.

 3          While the Plaintiffs argue that the injunction “moots” the question of “vicarious liability,”

 4   they fail to support this with any legal authority. (Dkt. 186, p. 12). Such an unsupported position flies

 5   in the face of Monell, the controlling cited case authority cited in the City’s briefing, and common

 6   sense. Essentially, Plaintiffs argue that the injunction confers individual defendant status on every

 7   single police officer who responds to a protest - the legal and procedural defects in such an argument

 8   are clear. Moreover, Plaintiffs once again ignore dispositive points of law in the City’s brief, including

 9   that any dispute over a term in an injunction (either because the term was omitted from or

10   ambiguously stated in the injunction) must be decided in favor of the enjoined. (Dkt. 178, p. 4). Here,

11   there was no concession of vicarious liability expressly stated and the proposition that the actions of

12   a single officer, or an isolated few, could result in municipal contempt is, at best, ambiguous. Under

13   these circumstances, and given well-established law, the Court cannot find a waiver of Monell here.

14          The injunction was issued based on Plaintiffs’ claims that are only viable if the City had an

15   established custom or policy that was the moving force behind the violations of Plaintiffs’

16   constitutional rights. Well-established contempt standards need to be applied within the scope of legal

17   liability at issue, namely a custom or policy of the City, not a much less stringent scope where the

18   City bears vicarious liability by isolated individual acts. Oklahoma City v. Tuttle, 471 U.S. 808, 824,

19   105 S. Ct. 2427 (1985) (to impose municipal liability under § 1983 based solely on a single incident,

20   a plaintiff must demonstrate that the incident “was caused by an existing unconstitutional municipal

21   policy which policy can be attributed to a municipal policy maker”).

22

23


      REPLY IN SUPPORT OF MOTION FOR RECONSIDERATION                                        Peter S. Holmes
                                                                                            Seattle City Attorney
      (2:20-CV-00887 RAJ) - 4                                                               701 5th Avenue, Suite 2050
                                                                                            Seattle, WA 98104-7095
                                                                                            (206) 684-8200
                Case 2:20-cv-00887-RAJ Document 188 Filed 01/05/21 Page 5 of 8




 1            II.      Plaintiffs Fail to Address the City’s Substantial Compliance arguments.

 2            Plaintiffs’ do not discuss the substantive aspects of the City’s substantial compliance

 3   arguments, choosing instead to argue whether this element of the City’s motion properly falls within

 4   the boundaries of a reconsideration motion. It does. Reconsideration is appropriate when a legal

 5   standard is incorrectly applied. This is not “relitigating” the same question; instead, it is an

 6   appropriate presentation of additional case law squarely within the bounds of reconsideration to

 7   demonstrate errors of law. 3 For example, the Court cannot substitute its own view of the on-the-

 8   ground circumstances to evaluate the reasonableness of the decision to utilize force. The City properly

 9   cited Graham v. Connor, 490 U.S. 386, 490 (1989) to aid the Court in reconsideration. (Dkt. 178, p.

10   6). Plaintiffs discuss at length the Court’s acknowledgment of the chaos and confusion at these

11   demonstrations. (Dkt. 183, p. 11). But Plaintiffs ignore that this was not contempt established by clear

12   and convincing evidence. Instead, Plaintiffs use “inconclusive” deployments as unsupported

13   justification for ignoring all other deployments at issue when evaluating substantial compliance. This

14   is inconsistent with the law. (See Dkt. 176, pp.6-7). Additionally, Plaintiffs ignore the binding

15   Graham standard that the Court must adhere to when evaluating reasonableness. The City’s custom

16   and policy is to go above and beyond in instructing and requiring officers to follow the terms of the

17   Court’s Order. In reports, officers explained how they believed they did comply, and the Court found

18   these reports were generally credible. (Dkt. 161, p. 23). Deployments cannot be evaluated through

19   the benefit of 20/20 hindsight excluding the dynamic circumstances on the ground facing the

20   objectively reasonable officer. On this point of law, like many others, Plaintiffs opposition is silent.

21   Furthermore, the City rightly identified instances where conduct not barred by the injunction (e.g.

22
     3
       The City did not make the decision to file a reconsideration motion lightly, but felt it was warranted here, particularly
23   where the City’s potential liability was transformed from a custom or policy-based liability scope to one of vicarious
     liability for the City based on isolated, individual actors, as discussed in the prior section.


         REPLY IN SUPPORT OF MOTION FOR RECONSIDERATION                                                   Peter S. Holmes
                                                                                                          Seattle City Attorney
         (2:20-CV-00887 RAJ) - 5                                                                          701 5th Avenue, Suite 2050
                                                                                                          Seattle, WA 98104-7095
                                                                                                          (206) 684-8200
              Case 2:20-cv-00887-RAJ Document 188 Filed 01/05/21 Page 6 of 8




 1   deployments from behind the front row or not looking back to see where a deployment landed) was

 2   considered by the Court as evidence of contemptuous conduct. Again, injunctions must be specific

 3   about what is enjoined. Such omissions cannot be used to establish contempt, Plaintiffs’ claim this

 4   was “fundamental” to the injunction’s goals notwithstanding. (Dkt. 186 at 14). The injunction was

 5   primarily intended to ensure targeted deployments initiated only when necessary for safety; the

 6   position of the deploying officer relative to other officers or whether the officer kept eye contact post-

 7   deployment does nothing to advance or detract from that goal.

 8          Rather than address that issue, Plaintiffs instead accuse the City of some alleged intent to

 9   withhold evidence – when the record in this matter is clear that first, the City always addressed its

10   concern with the timing and scope of the contempt proceedings given the breadth and vagueness of

11   Plaintiffs’ complained of deployments and the sheer volume of videos. (Dkt 173-1 and 173-2). The

12   Court laid out specific guidelines for production of video evidence to Plaintiffs – the City followed

13   the Court’s Order. Second, despite the time constraints or the proceedings, the City did account for

14   all the identifiable uses of force by draft use of force reports, video evidence, and big picture

15   declarations by scene commanders. Ultimately, the City accounted for the identified deployments

16   from those four identified dates. Three of the Court’s identified violative uses of force were in fact

17   from the City’s produced evidence – so Plaintiffs’ arguments alluding to intentional withholding are

18   meritless and misleading. Despite their effort to deviate, Plaintiffs cannot deny that they failed to

19   meet their burden to provide clear and convincing evidence for the Court of contempt. This is the

20   crux of the City’s motion arguments addressing substantial compliance.

21          While the City’s reconsideration pleading does provide the Court additional information about

22   four specific deployments, this back and forth about the amount and timing of evidence is irrelevant

23   to the ultimate issue. The City should not be held in contempt regardless of whether the Monell


      REPLY IN SUPPORT OF MOTION FOR RECONSIDERATION                                        Peter S. Holmes
                                                                                            Seattle City Attorney
      (2:20-CV-00887 RAJ) - 6                                                               701 5th Avenue, Suite 2050
                                                                                            Seattle, WA 98104-7095
                                                                                            (206) 684-8200
                Case 2:20-cv-00887-RAJ Document 188 Filed 01/05/21 Page 7 of 8




 1   threshold was applied or the substantial compliance standard was utilized in accord with Graham,

 2   even if there were four non-compliant deployments proven. That these four deployments were also

 3   compliant would merely be a further independent basis for determining the City was not in contempt.

 4            III.     The City Already Met and Conferred with Plaintiffs on the Merits of the Motion.

 5            The City respects, and abided by, this Court’s Standing Orders. The City filed its Motion to

 6   Reconsider the Court’s Order on a contested motion, where the parties already had a meet and confer,

 7   five substantive pleadings prior to the reconsideration motion. Here, where the substantive issue was

 8   the Court’s ruling, not an issue between parties, the appropriate entity to meet and confer with would

 9   be the Court – obviously neither appropriate nor required here, as evidenced by the Court’s request

10   for additional briefing from the parties. Plaintiffs’ arguments of “litigation by surprise” (Dkt. 186, p.

11   6) are similarly inapplicable in the context of motions to reconsider. Whether a motion to reconsider

12   warrants any response is at the sole discretion of the Court. LCR 7(h)(2). Plaintiffs cite to California

13   cases, governed by different local rules, which regardless of the type of motion filed, triggers an

14   automatic response. See C.D. Cal. LR 7-9. 4 If the Court deems that another meet and confer was

15   required, the City respectfully requests that the Court not deny the motion on this basis, particularly

16   when Plaintiffs never indicate that they would have stipulated to the City’s request for reconsideration

17   and there was no automatic response required.

18                                                           CONCLUSION

19                     The applicable case law, assessment of the injunction, and Plaintiffs’ failure to

20   substantively rebut the City’s legal authority warrants reconsideration and the Court to vacate its

21   contempt finding.

22
     4
       There is no requirement under the Central District of California local rules leaving the response in the sole discretion of
23   the Court. See C.D. Cal. LR 7-18. The City’s motion to reconsider did not trigger a response deadline – unlike the
     discovery motions referenced by plaintiffs’ non-binding cited authority.


         REPLY IN SUPPORT OF MOTION FOR RECONSIDERATION                                                     Peter S. Holmes
                                                                                                            Seattle City Attorney
         (2:20-CV-00887 RAJ) - 7                                                                            701 5th Avenue, Suite 2050
                                                                                                            Seattle, WA 98104-7095
                                                                                                            (206) 684-8200
          Case 2:20-cv-00887-RAJ Document 188 Filed 01/05/21 Page 8 of 8




 1

 2

 3       DATED this 5th day of January, 2021

 4                                   PETER S. HOLMES
                                     Seattle City Attorney
 5

 6                               By: /s/ Carolyn Boies
                                     Ghazal Sharifi, WSBA# 47750
 7                                   Carolyn Boies, WSBA #40395
                                     Assistant City Attorneys
 8

 9                                    E-mail: Ghazal.Sharifi@seattle.gov
                                      E-mail: Carolyn.Boies@seattle.gov
10
                                      Seattle City Attorney’s Office
11                                    701 Fifth Avenue, Suite 2050
                                      Seattle, WA 98104
12                                    Phone: (206) 684-8200

13                                   CHRISTIE LAW GROUP, PLLC

14
                                 By /s/ Robert L. Christie
15                                  ROBERT L. CHRISTIE, WSBA #10895
                                    THOMAS P. MILLER, WSBA #34473
16                                  ANN E. TRIVETT, WSBA #39228
                                    MEGAN M. COLUCCIO, WSBA #44178
17                                  2100 Westlake Avenue N., Suite 206
                                    Seattle, WA 98109
18                                  Phone: 206-957-9669
                                    Email: bob@christielawgroup.com
19                                  tom@christielawgroup.com
                                    ann@christielawgroup.com
20                                  megan@christielawgroup.com

21
                               Attorneys for Defendant City of Seattle
22

23


     REPLY IN SUPPORT OF MOTION FOR RECONSIDERATION                        Peter S. Holmes
                                                                           Seattle City Attorney
     (2:20-CV-00887 RAJ) - 8                                               701 5th Avenue, Suite 2050
                                                                           Seattle, WA 98104-7095
                                                                           (206) 684-8200
